Case 1:19-mj-00215-IDD Document1 Filed 05/09/19 Page 1 of 1 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

Ub

 

UNITED STATES DISTRICT COURT
for the MAY - 9 2019

Eastern District of Virginia

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

 

 

United States of America ) ALEXANDRIA, VIRGINIA
Vv. )
GREGORIO MOLINA SANTANA ) Case No.
a/k/a “Jose Santana, et al" 1:19-MJ-215
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 13, 2019 in the county of Alexandria City in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
8 USC § 1326(a) and (b)(2) An alien, having been deported and removed, and having departed the

United States while an order of deportation and removal was outstanding,
after having been convicted of an aggravated felony, was found in the United
States without having obtained express permission to reapply for admission
from the Attorney General or the Secretary of the Department of Homeland
Security.

This criminal complaint is based on these facts:

(See attached affidavit.)

O Continued on the attached sheet.

Z

i

SAUSA Patrick Reid/AUSA Carina Cuellar fPrblainan ‘signature

Kurt Simard, Deportation Officer, ICE
Printed name and title

 

Sworn to before me and signed in my presence.

Date: % a l

City and state: Alexandria, VA NAG /s/

Ivan D. Davis
United States Magistrate Judge

 

 

 

 
